DISMISS and Opinion Filed May 11, 2022




                                              S    In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-22-00122-CV

    BLAS HERRERA AND SUSANNE HERRERA AND DOUGLAS
 BANKSTON AND JUDITH BANKSTON, JASON BROWN AND SHERYL
          BROWN, AND ELLEN GARDNER, Appellants
                          V.
           THE CITY OF ROWLETT, TEXAS, Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-21-10894

                           MEMORANDUM OPINION
            Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                            Opinion by Chief Justice Burns
        After appellants failed to timely file their brief, we directed appellants by

postcard dated April 4, 2022 to file their brief within ten days and cautioned them

that failure to do so would result in the dismissal of this appeal without further notice.

See TEX. R. APP. P. 38.8(a)(1). To date, appellants have not filed their brief.1




    1
       Because appellee filed a brief, the clerk’s office telephoned appellants’ counsel regarding their failure
to file a brief. Appellants’ attorney indicated that he assumed we would dismiss the case and that he did
not intend to file a brief or a motion to dismiss.
      Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




                                      /Robert D. Burns, III/
                                      ROBERT D. BURNS, III
                                      CHIEF JUSTICE

220122F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BLAS HERRERA AND SUSANNE                     On Appeal from the 95th District
HERRERA AND DOUGLAS                          Court, Dallas County, Texas
BANKSTON AND JUDITH                          Trial Court Cause No. DC-21-10894.
BANKSTON, JASON BROWN                        Opinion delivered by Chief Justice
AND SHERYL BROWN, AND                        Burns. Justices Goldstein and Smith
ELLEN GARDNER, Appellants                    participating.

No. 05-22-00122-CV          V.

THE CITY OF ROWLETT, TEXAS,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee THE CITY OF ROWLETT, TEXAS recover
its costs of this appeal from appellants BLAS HERRERA AND SUSANNE
HERRERA AND DOUGLAS BANKSTON AND JUDITH BANKSTON, JASON
BROWN AND SHERYL BROWN, AND ELLEN GARDNER.


Judgment entered this 11th day of May 2022.




                                       –3–